
	

115 HRES 877 RH: Of inquiry directing the Secretary of Commerce to provide certain documents in the Secretary’s possession to the House of Representatives relating to the decision to include a question on citizenship in the 2020 decennial census of population.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 149
		115th CONGRESS
		2d Session
		H. RES. 877
		[Report No. 115–705]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2018
			Mr. Gomez (for himself, Mr. Cummings, Mrs. Carolyn B. Maloney of New York, Ms. Kelly of Illinois, Mrs. Watson Coleman, Ms. Norton, Mr. Clay, Ms. Wasserman Schultz, Mr. Espaillat, Mr. Johnson of Georgia, Ms. Jayapal, Mr. Soto, Mr. Pallone, Ms. Barragán, Mr. Vargas, Mr. Lewis of Georgia, Mr. Correa, Mr. Takano, Mr. Raskin, Mr. Danny K. Davis of Illinois, Mr. DeSaulnier, Ms. Velázquez, Mr. Cooper, Mr. Cohen, Ms. Hanabusa, Ms. Schakowsky, Mr. Kildee, Mr. Garamendi, Mr. Thompson of California, Ms. Matsui, Mr. Nolan, Ms. Gabbard, Mrs. Napolitano, Mrs. Torres, Ms. Judy Chu of California, Ms. Titus, Mr. Castro of Texas, Mr. Lynch, Ms. Michelle Lujan Grisham of New Mexico, Ms. Meng, Mr. Ted Lieu of California, Mr. Gutiérrez, Mr. Vela, Mr. Sires, Mr. Welch, Mr. Serrano, Mr. Cárdenas, Mr. Smith of Washington, Mr. Carbajal, Mr. Krishnamoorthi, Ms. Roybal-Allard, Mrs. Lawrence, Ms. Bass, Mr. Cicilline, Mr. Yarmuth, Mr. Connolly, Mr. Grijalva, Mr. Al Green of Texas, Mr. Price of North Carolina, Mr. Brown of Maryland, Mr. Gallego, Mr. Richmond, Mr. Gonzalez of Texas, Ms. Lee, Mr. Kihuen, Mr. Sarbanes, Mr. Cartwright, Ms. Clarke of New York, Mr. Payne, Mr. Ellison, and Ms. Sánchez) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		May 24, 2018Additional sponsors: Ms. Brownley of California, Mr. McGovern, Ms. Maxine Waters of California, Ms. Moore, Mr. Ben Ray Luján of New Mexico, Mr. Rush, Mr. Capuano, Mr. Langevin, and Ms. Lofgren
			May 24, 2018
			Reported adversely from the Committee on Oversight and Government Reform
		
		RESOLUTION
		Of inquiry directing the Secretary of Commerce to provide certain documents in the Secretary’s
			 possession to the House of Representatives relating to the decision to
			 include a question on citizenship in the 2020 decennial census of
			 population.
	
	
 That the Secretary of Commerce is directed to transmit to the House of Representatives, not later than 14 days after the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication, or any portion of any such communication, that refers or relates to the following:
 (1)The addition of a question on citizenship to the 2020 decennial census of population, including communications within the Bureau of the Census, communications with other executive agencies, and communications with organizations and individuals outside of the United States Government.
 (2)The December 12, 2017, letter from Arthur E. Gary, General Counsel, Justice Management Division, U.S. Department of Justice, to Ron Jarmin, Acting Director, Bureau of the Census.
			
	
		May 24, 2018
		Reported adversely from the Committee on Oversight and Government Reform
